                                                                                Case 2:19-cv-00229-JCM-BNW Document 69 Filed 03/27/20 Page 1 of 4



                                                                            1
                                                                                HOWARD & HOWARD ATTORNEYS PLLC
                                                                                Robert Hernquist, Nevada Bar No. 10616
                                                                            2   rwh@h2law.com
                                                                                Mark Gardberg, Nevada Bar No. 10879
                                                                            3   mjg@h2law.com
                                                                                Wells Fargo Tower, Suite 1000
                                                                            4   3800 Howard Hughes Parkway
                                                                            5   Las Vegas, Nevada 89169-5980
                                                                                Telephone: (702) 257-1483
                                                                            6   Facsimile: (702) 567-1568

                                                                            7   Attorneys for Defendants Andrew Fonfa,
                                                                                Sahara Investments LLC, Las Vegas Economic
                                                                            8   Impact Regional Center, LLC and Eastern Investments LLC

                                                                            9

                                                                           10
HOWARD & HOWARD ATTORNEYS, PLLC




                                                                                                         UNITED STATES DISTRICT COURT
                                                                           11
                                                                                                                DISTRICT OF NEVADA
                                                                           12    JINGLING WU, an individual; WANLING            Case No. 2:19-cv-00229-JCM-(PAL)
                                  3800 Howard Hughes Parkway, Suite 1000

                                    (702) 257-1483 FAX: (702) 567-1568




                                                                           13    LI, an individual; HONGHONG JIANG, an
                                                                                 individual; RONG WANG, an individual;
                                          Las Vegas, Nevada 89169




                                                                           14    BIYU XIE, an individual; SHAOZHEN
                                                                                 YAN, an individual; ZHIRONG FU, an
                                                                           15                                                  STIPULATION AND ORDER TO STAY
                                                                                 individual; GUANGJU YAN, an individual;
                                                                                                                               DISCOVERY AND CONTINUE ALL
                                                                                 QILONG LIAO, an individual; YING ZHU,
                                                                           16                                                  DEADLINES INCLUDING RULE 26(F)
                                                                                 an individual; QING LI, an individual;
                                                                                                                               CONFERENCE AND DEADLINE TO
                                                                           17    ZIXUN YANG, an individual; QU CHEN, an
                                                                                                                               SUBMIT STIPULATED DISCOVERY
                                                                                 individual; YANXIN ZHOU, an individual;
                                                                                                                               PLAN AND SCHEDULING ORDER
                                                                           18    XIAOPING HAN, an individual; KAI ZHOU,
                                                                                 an individual; YIXI LIU, an individual;
                                                                           19                                                  (FIRST REQUEST)
                                                                                 XIAOYING HUANG, an individual; YIHUI
                                                                                 LIANG, an individual; KAIQING YANG, an
                                                                           20
                                                                                 individual; XIANNA CHEN, an individual;
                                                                           21    ZHIYAN ZHANG, an individual; JINYUN
                                                                                 YE, an individual; YIRUI CHEN, an
                                                                           22    individual; WENJIAN LIAO, an individual;
                                                                                 YIRANG LIU, an individual; ZIXUAN
                                                                           23    WANG, an individual; MING LIU, an
                                                                                 individual; HAOWEN LUO, an individual;
                                                                           24
                                                                                 YANZHAO YANG, an individual;
                                                                           25    LINGFENG XIAO, an individual; YAN LIU,
                                                                                 an individual; CUI YU, an individual; QUN
                                                                           26    WEN, an individual; JIAXIN YE, an
                                                                                 individual; RUI WANG, an individual;
                                                                           27    SHAOMEI MO, an individual; SHUHAN
                                                                           28                                            Page 1 of 4
                                                                                Case 2:19-cv-00229-JCM-BNW Document 69 Filed 03/27/20 Page 2 of 4


                                                                                 LIN, an individual; XIN ZHANG, an
                                                                            1    individual; and HANXIAO HE, an individual
                                                                            2    (Collectively as “Individual EB-5 Investors”)
                                                                                       Plaintiff,
                                                                            3
                                                                                 vs.
                                                                            4
                                                                                 ANDREW S. FONFA, an individual;
                                                                            5    WILLIAM WEIDNER, an individual;
                                                                                 DAVID JACOBY, an individual; SAHARA
                                                                            6    INVESTMENTS, LLC; LAS VEGAS
                                                                                 ECONOMIC IMPACT REGIONAL
                                                                            7
                                                                                 CENTER, LLC; EASTERN
                                                                            8    INVESTMENTS, LLC; BOFU, LLC;
                                                                                 WEIDNER MANAGEMENT, LLC, and
                                                                            9    Does 1 through 100, inclusive;

                                                                           10          Defendants.
HOWARD & HOWARD ATTORNEYS, PLLC




                                                                           11

                                                                           12          Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure and Local Rules
                                  3800 Howard Hughes Parkway, Suite 1000

                                    (702) 257-1483 FAX: (702) 567-1568




                                                                           13   LR 6-1 and 26-1, the undersigned parties hereby stipulate and agree to continue the Rule 26(f)
                                          Las Vegas, Nevada 89169




                                                                           14   Conference and the submission of the Stipulated Discovery Plan and Scheduling Order as set forth

                                                                           15   more fully below.

                                                                           16          1.      On March 4, 2020, counsel for Plaintiffs circulated an email scheduling the Rule

                                                                           17   26(f) conference for March 19, 2020.

                                                                           18          2.      On March 5, 2020, counsel for Defendants circulated an email requesting Plaintiffs

                                                                           19   to agree to a stay of this matter, including a stay of all discovery, based on the pending Motions to

                                                                           20   Dismiss that, among other things, raise jurisdictional issues. (ECF 54 & 55).

                                                                           21          3.      On March 19, 2020, the parties participated in a telephonic Rule 26(f) conference,

                                                                           22   and a “meet and confer” concerning Defendants’ intention to move for a stay pending resolution

                                                                           23   of the Motions to Dismiss.

                                                                           24          4.      During the March 19, 2020 telephonic conference, Defendants indicated they

                                                                           25   would be filing a Motion to Stay absent an agreement by all parties to stay discovery. Plaintiffs

                                                                           26   initially stated they would not agree to stay all discovery in this case pending a decision on the

                                                                           27   Motions to Dismiss. The parties also discussed a temporary stay in this case, based on the pending

                                                                           28                                               Page 2 of 4
                                                                                Case 2:19-cv-00229-JCM-BNW Document 69 Filed 03/27/20 Page 3 of 4



                                                                            1   Motions to Dismiss, the burdens and costs of discovery and the pending Covid-19 outbreak.

                                                                            2           5.          Based on the agreement of counsel and the Motion to Stay filed by Defendants

                                                                            3   (ECF 67), the parties hereby stipulate and agree that discovery in this matter, including Initial

                                                                            4   Disclosures and any supplemental Rule 26(f) conference, is stayed and shall be continued 60 days

                                                                            5   from the filing of this stipulation.

                                                                            6           6.        Subject to further agreement of the Parties or a motion by any of the Parties

                                                                            7   extending the 60-day stay, the stay shall be lifted at the end of 60 days without any further action

                                                                            8   or court order.

                                                                            9           7.        The Stipulated Discovery Plan and Scheduling Order shall be due within 14 days

                                                                           10   after the stay is lifted.
HOWARD & HOWARD ATTORNEYS, PLLC




                                                                           11           8.        If the Court has not yet ruled on the Motion for a Stay (ECF No. 67) within 60 days

                                                                           12   of Court approval of this Stipulation, all of the parties reserve their respective rights to seek or
                                  3800 Howard Hughes Parkway, Suite 1000

                                    (702) 257-1483 FAX: (702) 567-1568




                                                                           13   oppose a further and additional stay.
                                          Las Vegas, Nevada 89169




                                                                           14           IT IS SO AGREED AND STIPULATED

                                                                           15
                                                                                 Dated this 27th day of March, 2020                  Dated this 27th day of March, 2020
                                                                           16
                                                                                                                                     LEX NOVA LAW
                                                                           17                                                        EIZEN/GOLDSTEIN/RODERICK/SKINNER/
                                                                                                                                     SPIRGEL/DRESSEL
                                                                           18                                                        LIMITED LIABILITY COMPANY
                                                                                 HOWARD & HOWARD ATTORNEYS PLLC
                                                                           19
                                                                                 By: /s/ Robert Hernquist                            By: /s/ Darren Goldstein
                                                                           20                                                        Darren Goldstein (admitted Pro Hac Vice)
                                                                                 Robert Hernquist, Nevada Bar No. 10616
                                                                                                                                     Commerce Center
                                                                           21    Mark Gardberg, Nevada Bar No. 10879                 1810 Chapel Ave. West, Suite 200
                                                                                 Wells Fargo Tower, Suite 1000                       Cherry Hill, NJ 08002
                                                                           22    3800 Howard Hughes Parkway
                                                                                 Las Vegas, Nevada 89169-5980               Nicholas J. Santoro, Nevada Bar No. 532
                                                                           23                                               Oliver J. Pancheri, Nevada Bar No. 7476
                                                                                 Attorneys for Defendants Andrew Fonfa,     SANTORO WHITMIRE
                                                                           24    Sahara Investments LLC, Las Vegas Economic 10100 W. Charleston Blvd., Suite 250
                                                                                 Impact Regional Center, LLC and Eastern Las Vegas, Nevada 89135
                                                                           25    Investments LLC
                                                                                                                            Attorneys for Defendants William Weidner,
                                                                           26                                               Bofu, LLC, Weidner Management, LLC, and
                                                                                                                            David Jacoby
                                                                           27

                                                                           28                                                 Page 3 of 4
                                                                                Case 2:19-cv-00229-JCM-BNW Document 69 Filed 03/27/20 Page 4 of 4


                                                                                 Dated this 27th day of March, 2020
                                                                            1

                                                                            2    WRIGHT, FINLAY & ZAK, LLP
                                                                            3    By: /s/ Yanxiong Li
                                                                                 Bradley T. Wibicki, Nevada Bar No. 11321
                                                                            4    Yanxiong Li, Nevada Bar No. 12807
                                                                                 7785 W. Sahara Ave., Suite 200
                                                                            5    Las Vegas, NV 89117
                                                                            6    Charles C. McKenna, (admitted Pro Hac Vice)
                                                                                 Lukasz I. Wozniak, Nevada Bar No. 12139
                                                                            7    4665 MacArthur Court, Suite 200
                                                                                 Newport Beach CA 92660
                                                                            8
                                                                                 Attorneys for Plaintiffs
                                                                            9

                                                                           10
HOWARD & HOWARD ATTORNEYS, PLLC




                                                                           11

                                                                           12                                               IT IS SO ORDERED
                                  3800 Howard Hughes Parkway, Suite 1000

                                    (702) 257-1483 FAX: (702) 567-1568




                                                                           13                                               ___________________________________
                                          Las Vegas, Nevada 89169




                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                           14                                                        3/30/2020
                                                                                                                            DATED____________________________
                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28                                          Page 4 of 4
